Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first antenna; a second antenna; a first transmission line extending between the first terminal and the first antenna, wherein the first transmission line includes a first lead adjacent a first ground plane, and wherein the first lead is configured to provide the first transmission line with a first phase velocity; and a second transmission line extending between the second terminal and the second antenna, wherein the second transmission line includes a second lead adjacent the first ground plane, and wherein the second lead has a periodic structure configured to provide the second transmission line with a second phase velocity that is less than the first phase velocity, and wherein an electrical length of the first transmission line equals an electrical length of the second transmission line.
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of propagating a first RF signal at a first phase velocity from a transceiver through a first transmission line to a first antenna; and propagating a second RF signal at a second phase velocity that is greater than the first phase velocity by a 
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of a first antenna and a second antenna adjacent the substrate, wherein the first antenna is separated from the first terminal by a first distance, and wherein the second antenna is separated from the second terminal by a second distance that is less than the first distance; a fast-wave transmission line extending from the first terminal to the first antenna; and a slow-wave transmission line extending from the second terminal to the second antenna, wherein an electrical length of the fast-wave transmission line equals an electrical length of the slow-wave transmission line.
Claims 2-16 depend from claim 1, claim 18 depend from claim 17, claim 20 depend from claim 19 and are included in the allowable subject matter.
Seumatsu (US 2019/0280385), Ryu et al. (US 2020/0403322), Contopanagos et al. (US 2019/0393729), and Phillips et al. (US 4740794) are all cited as teaching some elements of the claimed invention including a substrate, a plurality of antennas, a plurality of fast wave and slow wave transmission lines, as well as, an RFIC circuit therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845